Citation Nr: 0205557	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  00-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post right (major) wrist scaphoid fracture/distal radial 
fracture.

(The issues of entitlement to service connection for 
sinusitis, and entitlement to an initial evaluation in excess 
of 10 percent for headaches, residuals of a head injury, will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) which, in pertinent part, granted service 
connection for residuals of a right (major) wrist scaphoid 
fracture/distal radial fracture, and assigned a 
noncompensable evaluation, effective from December 2, 1997.

The Board is undertaking additional development on the issues 
of entitlement to service connection for sinusitis and an 
increased rating for headaches, residuals of a head injury, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3105 (Jan. 23, 2002)(to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDING OF FACT

The service-connected residuals of fracture of the right 
wrist are manifested by subjective complaints of pain and 
weakness, and have not been shown by objective examination to 
be symptomatic, nor productive of functional impairment.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post right wrist scaphoid fracture/distal radial fracture 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any medical treatment for his right wrist 
disability.  Additionally, the RO provided the veteran with 
several examinations in relation to his right wrist.  

The record discloses that the March 1999 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the noncompensable evaluation for the residuals 
of a fracture of the right wrist.  The April 2000 statement 
of the case and the August 2000 and May 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for rating the service-connected 
residuals of fracture of the right wrist, including the 
criteria for a compensable evaluation.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Veterans of Foreign Wars of 
the United States.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The service medical records disclose that the veteran 
fractured the right scaphoid in his hand and the distal 
radius in November 1996.  An undated Medical Board report 
shows that the right scaphoid fracture had resolved without 
residual symptoms.  The range of motion was full and there 
was no point tenderness in the anatomical snuffbox.  Grip 
strength was equal bilaterally.  The pertinent diagnosis was 
resolved right scaphoid fracture, no sequela.

The veteran was afforded a VA orthopedic examination in March 
1999.  He complained that his right arm was aching and that 
it felt weak.  He stated that he had to be careful how he 
moved the right hand.  On examination of the right wrist, 
there was no swelling or deformity.  The wrist was nontender 
on palpation, and the range of motion was full in all planes.  
The veteran complained of numbness of the hand.  X-ray 
studies of the right wrist were within normal limits, without 
any residual of fracture.  It was reported that an 
electromyogram and nerve conduction studies of the right 
upper extremity were normal.  The pertinent diagnosis was 
normal right wrist, without any residual of trauma.  

An electromyogram and nerve conduction study were conducted 
by a private physician in March 1999.  The impressions were 
that mild prolongations were noted in the right median and 
ulnar sensory nerves only, and this finding was thought to be 
related to the cold weather and non-use of gloves.  On 
physical examination, strength was normal in the upper 
extremities.  It was further reported to be a normal 
electromyogram nerve conduction study.

A VA orthopedic examination was conducted in January 2001.  
The veteran complained of occasional aching in the right 
wrist.  He also stated that he was not able to do a lot of 
heavy activity due to pain in the wrist.  It was indicated 
that the veteran was right-handed.  An examination of the 
right wrist revealed that it looked normal.  There was no 
swelling or deformity.  There was no tenderness.  Range of 
motion was full, with dorsiflexion and palmar flexion to 85 
degrees; radial deviation was to 15 degrees; ulnar deviation 
was to 25 degrees; and pronation and supination were to 85 
degrees.  Power against resistance was good.  The forearm was 
nontender and there was no deformity, swelling or atrophy of 
the muscles.  X-ray studies of the right wrist and forearm 
were normal and there were no residuals of any traumatic 
pathology.  The examiner commented that there was no evidence 
of any residual of injury to the bones.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right wrist 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 10 percent rating is assignable for limitation of motion of 
the wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  Diagnostic Code 5215.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran asserts that a compensable evaluation should be 
assigned for his right wrist disability.  While the record 
establishes that the veteran sustained a fracture of the 
right wrist in service, the fact remains that the Medical 
Board examination prior to his separation from military 
service revealed that the fracture had resolved, and there 
was full range of motion.  Similar findings have been 
recorded on the two examinations conducted by the VA 
following his separation from service.  Both examinations 
demonstrated no limitation of motion of the right wrist, and 
there was no swelling or other deformity.  While the veteran 
has subjective complaints of right wrist pain and weakness, 
the objective clinical findings with regard to range of 
motion and strength on examination do not approximate the 
criteria for a compensable rating, even with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2001).  An 
evaluation of a disability based on limitation of motion must 
include consideration of functional loss from such factors as 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  38 C.F.R. §§ 4.40,4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Reported clinical 
findings have been specifically negative for limitation of 
motion, swelling, deformity, atrophy of disuse of the muscles 
of the forearm, or other than good power against resistance, 
and neurologic examination has been normal.  As noted above, 
in this case, in order to assign a 10 percent rating, the 
evidence must establish that there is some restriction of the 
range of motion.  Such a finding cannot be made in this case.  
The evidence in support of the veteran's claim consists of 
his statements regarding the severity of his right wrist 
disability.  In contrast, the medical findings on examination 
are of greater probative value and fail to establish that a 
higher rating is appropriate.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for a compensable evaluation for residuals of a 
fracture of the right wrist.  


ORDER

An initial compensable evaluation for status post right wrist 
scaphoid fracture/distal radial fracture is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

